Case 2:19-cv-10394-RGK-AGR Document 19 Filed 01/28/20 Page 1 of 1 Page ID #:100




 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
     Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Address: 8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   amandas@potterhandy.com
 6   Attorneys for Plaintiff SAMUEL ZARIAN
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   Samuel Zarian,                             ) Case No.: 2:19-cv-10394-RGK-AGR
                                                )
11          Plaintiff,                          )
                                                ) NOTICE OF SETTLEMENT
12      v.                                      )
     Hesk, Inc., a California Corporation; and ))
13   Does 1-10,
                                                )
14          Defendants.                         )
                                                )
15                                              )
                                                )
16                                              )
                                                )
17
18          The plaintiff hereby notifies the court that a resolution has been reached in the
19   above-captioned case.
20
21
                                     CENTER FOR DISABILITY ACCESS
22
23   Dated: January 27, 2020         By: /s/ Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
24
                                            Attorney for Plaintiff
25
26
27
28


     Notice of Settlement            -1-              2:19-cv-10394-RGK-AGR
